Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 31, 2019

                                      No. 04-19-00413-CV

                          IN THE INTEREST OF A.D.G., A CHILD,
                                       Appellant

                   From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA00632
                      Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
       The reporter’s record was due on June 20, 2019. See TEX. R. APP. P. 35.1. This court
twice extended the deadline for court reporter Elva Chapa to file the reporter’s record, which she
did on July 8, 2019. The next day, Elva Chapa advised this court that Luis Duran Jr. was
responsible for the first volume of the reporter’s record, which he was preparing.
        On July 16, 2019, after no reporter’s record was filed by Luis Duran Jr., this court
notified court reporter Luis Duran Jr. that the reporter’s record was late and he must file a
notification of late record by July 22, 2019, or the reporter’s record not later than July 26, 2019.
See id. R. 37.3(a)(1). To date, this court has not received a notification of late record and the
reporter’s record has not been filed.
        The child’s “need for permanence is the paramount consideration for the child’s present
and future physical and emotional needs.” See Dupree v. Tex. Dep’t of Protective & Regulatory
Servs., 907 S.W.2d 81, 87 (Tex. App.—Dallas 1995, no writ). This court must render its
decision “with the least possible delay,” and any further delays in obtaining the reporter’s record
will hinder this court in its duty. See TEX. R. APP. P. 35.3(c); In re J.L., 163 S.W.3d 79, 82 (Tex.
2005) (quoting TEX. FAM. CODE ANN. § 263.405(a)).
        We ORDER court reporter Luis Duran Jr. to file the reporter’s record in this court not
later than TEN DAYS from the date of this order. See id. R. 35.3(c).
        If the reporter’s record is not filed as ordered, a show cause order shall issue directing
Luis Duran Jr. to appear on a day certain and show cause why he should not be held in contempt
for failing to file the record. See TEX. R. APP. P. 35.3(c); see also TEX. GOV’T CODE ANN.
§ 21.002 (West 2004) (authorizing contemnor punishment up to “a fine of not more than $500 or
confinement in the county jail for not more than six months, or both such a fine and confinement
in jail”); Johnson v. State, 151 S.W.3d 193, 195–96 (Tex. Crim. App. 2004) (noting the court’s
previous action holding a court reporter in contempt for “repeatedly fail[ing] to prepare and file
the record” and “order[ing] him incarcerated . . . until the record was finished”).
        We direct the clerk of this court to cause a copy of this order to be served on Luis Duran
Jr. by certified mail, return receipt requested, with delivery restricted to addressee only, or give
other personal notice of this order with proof of delivery.
        Because “[t]he trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed,” TEX. R. APP. P. 35.3(c), the clerk of this court is directed to
deliver a copy of this order to the Honorable Charles Montemayor, Associate Judge. See also
TEX. R. APP. P. 28.4 (b) (providing that in appeals from orders terminating parental rights, “the
trial court must direct the official or deputy reporter to immediately commence the
preparation of the reporter’s record. The trial court must arrange for a substitute
reporter, if necessary.” (emphasis added)).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of July, 2019.



                                                     ___________________________________
                                                     Keith E. Hottle,
                                                     Clerk of Court